DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 27-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recites tuning the frequency comb spectrum of the pulsed laser with respect to one or more atomic qubits (claim 2), including one or more trapped ion qubits (claim 3), and for quantum information processing using the one or more atomic qubits (claim 4). However, it’s unclear how tuning or quantum information processing is performed using the one or more atomic qubits or trapped ion qubits and what structure(s) enable the tuning or quantum information processing function. Therefore, claims 2-4 are considered indefinite. For purposes of examination, the Examiner interprets that tuning or quantum information processing is performed by a quantum information processing (QIP) system as shown in FIG. 5 of the present application.
Claim 27 recites “detecting a change in a frequency comb spectrum of the pulsed laser with respect to a trapped ion qubit” in lines 2-3 and is rejected under 35 USC 112, second paragraph, for the same reasons with respect to claims 2-4 above.
Claims 28-34 are also rejected under 35 USC 112, second paragraph, by virtue of dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 9, 11-13, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sesko (US PG Pub 2006/0215724 A1) in view of Ell et al. (US PG Pub 2007/0002907 A1).
Regarding claim 1, Sesko discloses an output optical coupler for a laser (FIGS. 2A-2B and 3), comprising: 

a piezoelectric actuator (a piezoelectric transducer 60, FIG. 3) coupled to the cavity output coupler mirror (the piezoelectric transducer 60 is coupled to the tuning mirror 41 via a flexure element 13 on a flexure arm 14 where the turning mirror is mounted, see claim 12 and FIG. 3); 
a locking assembly (a flexure body 10, FIGS. 2A-2B) within which the cavity output coupler mirror and the piezoelectric actuator are positioned (the tuning mirror 40 and the piezoelectric transducer 60 are mounted on the flexure body 10, FIGS. 2A-2B and 3); and 
one or more components (a hinge structure 11, flexure elements 12-13, the flexure body 14, and the linkage frame 61, FIGS. 2A-2B) coupled to the locking assembly and configured to provide multiple positional degrees of freedom (the linkage frame 61 enables expansion and contraction of the piezoelectric transducer in directions 62 and 63, and the hinge structure 11 enables rotation of the flexure body 14 in a deflection angle DA, FIGS. 2A-2B) for tuning the laser by adjusting at least one position of the locking assembly with the cavity output coupler mirror ([0041]-[0042]).
Sesko does not disclose the laser being a pulsed laser for emitting a frequency comb spectrum.
Ell discloses a Ti:sapphire laser (3, FIG. 1) for emitting a frequency comb spectrum comprising an output coupler (36, FIG. 1) that is mounted on a piezo controlled mirror mount (34, FIG. 1) for tuning the frequency comb spectrum of the pulsed laser ([0014]-[0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser of Sesko with a pulsed laser for emitting a frequency comb spectrum as taught by Ell in order to obtain desired frequency comb output.
Regarding claim 5, Sesko discloses the one or more components include a linear stage having one or more actuators configured to provide longitudinal travel of the locking assembly along a length of a cavity direction of the pulsed laser, transverse travel of the locking assembly along a width of the cavity direction of the pulsed laser, or a combination of longitudinal travel and transverse travel (the linkage frame 61 enables expansion and contraction of the piezoelectric transducer in directions 62 and 63 which are in combination of longitudinal and transverse travel directions, FIG. 3, [0042]).
Regarding claim 6, Sesko discloses the one or more components include a rotation stage (the flexure arm 14) having one or more actuators configured to provide angular rotation of the locking assembly (the hinge structure 11 enables rotation of the flexure body 14 in a deflection angle DA, FIGS. 2A-2B, [0041]).
Regarding claim 9, Sesko discloses a base plate (21, FIG. 3, [0043]) configured to rigidly connect the one or more components to a plate of the pulsed laser.
Regarding claim 11, Sesko discloses the one or more components include: a linear stage coupled to the base plate, the linear stage configured to provide vertical translation in one direction, horizontal translation in one or two directions, or a combination thereof (see rejection to claim 5); a tip-tilt mirror mount coupled to the linear stage, the tip-tilt mirror configured to provide tip-tilt in one direction, two directions, or 
Regarding claim 12, Sesko discloses each of the one or more components includes at least one motor-driven actuator to control a respective one of the positional degrees of freedom ([0042]).
Regarding claim 13, Sesko discloses each of the one or more components includes at least one piezoelectric actuator to control a respective one of the positional degrees of freedom ([0042]).
Regarding claim 25, the combination has disclosed the output optical coupler outlined in the rejection to claim 1 above except the piezoelectric actuator is a ring piezoelectric actuator. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the piezoelectric actuator of the combination with a ring piezoelectric actuator in order to conform to the shape of the housing or enclosure.
Regarding claim 26, Sesko, as modified, discloses the pulsed laser is one of: a YAG mode-locked laser, a Ti:Sapp mode-locked laser (3, FIG. 1, [0014] of Ell), or fiber-based gain materials.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sesko and Ell et al. as applied to claim 1 above, and further in view of MATSUURA et al. (US PG Pub 2019/0042392 A1).
Regarding claims 2 and 4, the combination has disclosed the one or more components outlined in the rejection to claim 1 above and further discloses the actuator 
Regarding claim 3, the combination, as modified, discloses the one or more atomic qubits include one or more trapped ion qubits ([0028] of MATSUURA).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sesko and Ell et al. as applied to claim 1 above, and further in view of LOCHMAN et al. (US PG Pub 2019/0363519 A1).
Regarding claim 7, the combination has disclosed the one or more components outlined in the rejection to claim 1 above except the one or more components include a tip-tilt mirror mount having one or more actuators configured to provide an angular tilt to the locking assembly. LOCHMAN discloses an output coupler (220, FIG. 2) that is mounted on a tip-tilt mount (230, FIG. 2) to provide angular tilt ([0031]-[0032]). It would have been obvious to one having ordinary skill in the art before the effective filing date 
Regarding claim 8, the combination, as modified, discloses the angular tilt to the locking assembly is in one spatial direction, two spatial directions, or three spatial directions (θOC, FIG. 2, [0034] of LOCHMAN).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sesko and Ell et al. as applied to claim 1 above, and further in view of Tanaka et al. (US PG Pub 2006/0182154 A1).
Regarding claim 10, the combination has disclosed the one or more components outlined in the rejection to claim 1 above except the one or more components are configured to provide six positional degrees of freedom including three translational degrees of freedom and three (3) tip-tilt degrees of freedom. Tanaka discloses “the pulsed laser system 100 also includes an actuator 118 that consists of a piezoelectric element, for example, which changes the position of the output mirror 114 such as an arranged position or tilt along an optical axis.” (x, y, z, θx, θy, and θz, FIG. 3, [0048] and [0067]) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more components of the combination with configuring to provide six positional degrees of freedom as taught by Tanaka in order to maximize tuning ability.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sesko in view of Ell e al. and MATSUURA et al.
Regarding claim 27, the combination has disclosed a method of adjusting an output coupler in a pulsed laser outlined in the rejection to claim 1 above except detecting a change in a frequency comb spectrum of the pulsed laser with respect to a trapped ion qubit. MATSUURA discloses “Qubits 265 of a quantum processor 260 are manipulated in response to signals from a quantum controller 205.” (FIG. 2 and [0028]) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more components (the control circuit) of the combination with a quantum information processing system including a quantum processor and a quantum controller for detecting a change in the frequency comb as taught by MATSUURA in order to reduce control errors and maximize computing speed ([0027] of MATSUURA).
Regarding claim 28, Sesko discloses the one or more components include: a linear stage configured to provide vertical translation in one direction, horizontal translation in one or two directions, or a combination thereof , a tip-tilt mirror mount configured to provide tip-tilt in one direction, two directions, or three directions, a rotation stage configured to rotate, or a combination thereof, and adjusting one or more positional degrees of freedom of the locking assembly using the one or more of the components includes adjusting the linear stage, the tip-tilt mirror mount, the rotation stage, or a combination thereof (the linkage frame 61 enables expansion and contraction of the piezoelectric transducer in directions 62 and 63 which are in combination of longitudinal and transverse travel directions, FIG. 3, [0042]).
Allowable Subject Matter
Claims 14-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/YUANDA ZHANG/Primary Examiner, Art Unit 2828